DETAILED ACTION
This Office Action is in response to a communication made on March 31, 2022.
Claims 1-20 are pending in the application.
Claims 1, 6-9, 11, 15-18 and 20 have been amended by the Applicant

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

.
Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed March 31, 2022, have been fully considered.
The Applicant argues on page 18 that “the combination of Agarwal and Xu fails to disclose "determining . . . that the UE device is subscribed to a particular latency performance level of a plurality of latency performance levels offered as part of the distributed computing service and including: a first latency performance level associated with a highest latency performance offered by the distributed computing service, a second latency performance level associated with lower latency performance than is provided at the first latency performance level, and a third latency performance level associated with lower latency performance than is provided at the second latency performance level," as recited in amended claim 1". The examiner agrees.
The Applicant argues on page 20 that “the cited portions of Azizi or Lekutai actually teach or suggest the relevant provisions of claim 9, but, even if they did, the combination of Xu, Azizi, and Lekutai still fails to teach or suggest the concept of a "UE device [being] subscribed to a particular latency performance level of a plurality of latency performance levels offered as part of the distributed computing service," especially where that plurality of latency performance levels includes offerings such as the "first latency performance level associated with a highest latency performance offered by the distributed computing service," the "second latency performance level associated with lower latency performance than is provided at the first latency performance level," and the "third latency performance level associated with lower latency performance than is provided at the second latency performance level," that are further recited in amended claim 1”. The examiner respectfully disagrees.
Lekutai in [0012],[0070] shows a latency-aware routing system in which the computing resources are located near or at the base station to provide the lowest latency for application processing (a first latency performance level associated with a highest latency performance offered), the applications with target latency specifications between the lowest and largest somewhere between the base station and the farthest location away from the edge (a second latency performance level associated with lower latency performance than is provided at the first latency performance level), while the computing resources for applications having the largest target latency specifications are farthest away from the edge e.g., the core network and/or the Internet (a third latency performance level associated with lower latency performance than is provided at the second latency performance level), and the system determines the selected computing resource location which satisfies the target latency associated with the application. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal and Xu to incorporate the teaching of Lekutai such that the user subscribes to a Service Level Agreement which includes a target latency performance level for the application, and the system dynamically determines the computing resource location which satisfies the target latency associated with the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al (US Patent Application Pub. No. 2012/0131129 A1) hereinafter Agarwal, in view of Xu et al (US Patent Application Pub. No. 2020/0059825 A1) hereinafter Xu, and in further view of Lekutai et al (US Patent Application Pub. No. 2020/0322836 A1) hereinafter Lekutai.
Regarding claims 1, 11 and 20 Agarwal teaches:
A method comprising: determining, by a latency service system in response to a request by a user equipment (UE) device for performance of a distributed computing service,; (see Fig.1 item 118 and ¶ [0012],[0062], Agarwal shows a distributed computing system which provides a latency service (a latency service system) that enables network latency estimation for communication between computing devices, such as latency between a mobile computing device (user equipment) and a destination computing device where the latency estimation includes three portions: a first latency value corresponding to a latency between the mobile device and a cell site, a second latency value corresponding to a latency between the cell site and an access point, and a third latency value corresponding to a latency between the access point and the destination computing device (a latency performance level), Fig.4 item 410 and ¶ [0042] shows receiving a request and providing latency estimation to requesting device (response to a request), 
obtaining, by the latency service system, real-time latency performance data for a distributed computing network that is to perform the distributed computing service for the UE device in response to the request; (see Fig.2 item 204 and ¶ [0023], Agarwal shows the system measures the latency when communicating, one of the computing devices measures a latency of data transmitted from the computing device to one of the destination computing devices, and the system creates latency records and provide the latency records to the latency service (obtaining, by the latency service system, real-time latency performance data)
determining, by the latency service system based on the real-time latency performance data, a characteristic of a geographic zone in which the UE device is located, the characteristic associated with latency performance that the distributed computing network is capable of providing in the geographic zone; and (see Fig.1 item 112 and ¶ [0018], Agarwal shows the system stores latency records that identify one or more of the following: a latency measurement, a cell site identifier, a location of the computing device, a signal strength, an access point name etc. (a characteristic of a geographic zone in which the UE device is located,)
arranging, by the latency service system based on the particular latency performance level and the characteristic of the geographic zone, for the performance of the distributed computing service for the UE device by the distributed computing network (see Fig.4 item 404 and ¶ [0045], Agarwal shows the system may provide recommendations to the computing device based on the latency estimation, for example, it may select one or more cell sites based on defined relationships and the calculated latency estimation, filter the defined relationships to identify first latency values associated with cell sites near the cell site to which the computing device is currently connected e.g., determined from the cell site identifier in the request, and selects the cell sites having first latency values lower than the first latency value calculated as part of the latency estimation (arranging, by the latency service system based on the latency performance level and the characteristic of the geographic zone)
Agarwal does not explicitly show:
that the UE device is subscribed to a particular latency performance level of a plurality of latency performance levels offered as part of the distributed computing service and including:
a first latency performance level associated with a highest latency performance offered by the distributed computing service, 
a second latency performance level associated with lower latency performance than is provided at the first latency performance level, and 
a third latency performance level associated with lower latency performance than is provided at the second latency performance level;
Xu shows:
the UE device is subscribed to a particular latency performance level of a plurality of latency performance levels offered as part of the distributed computing service and including: (see Fig.2 and ¶ [0003],[0004],[0049],[0039], Xu shows a communication system which includes a plurality of mobile devices/UEs and a Mobile Edge Computing/MEC server near a base station, which performs admission control to maintain the quality of a network, in which the mobile network operators are required to secure Service Level Agreement (offered as part of the distributed computing service) and provide users with low latency services, where a delay time/latency is defined in the SLA (subscribed to a particular latency performance level)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to incorporate the teaching of Xu such that the user subscribes to a Service Level Agreement which includes a delay time secured in the latency services and defined in the SLA. Doing so would improve service quality since the mobile network operators would provide a Service Level Agreement that will provide users with the desired latency
Lekutai shows:
a first latency performance level associated with a highest latency performance offered by the distributed computing service, a second latency performance level associated with lower latency performance than is provided at the first latency performance level, and a third latency performance level associated with lower latency performance than is provided at the second latency performance level (see Fig.1  and ¶ [0009],[0011], Lekutai shows a mobile edge computing/MEC system which performs latency aware routing, in which application processing is performed at one or more dynamically determined locations associated with a mobile network based on latency measurements within the network and latency specifications of the application, the target latency, on server computing devices placed at or near the wireless base station/BS, between the base station and other locations within the network, at the core network, at the Internet, or at other locations to provide the computing resources that meet the target latencies of the application, Fig.6 steps 606 and [0012],[0070] shows the latency-aware routing system includes computing resources located near or at the base station which provide the lowest latency for application processing (a first latency performance level associated with a highest latency performance offered), the applications with target latency specifications between the lowest and largest somewhere between the base station and the farthest location away from the edge (a second latency performance level associated with lower latency performance than is provided at the first latency performance level), while the computing resources for applications having the largest target latency specifications are farthest away from the edge e.g., the core network and/or the Internet (a third latency performance level associated with lower latency performance than is provided at the second latency performance level), and the system determines the selected computing resource location which satisfies the target latency associated with the application)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal and Xu to incorporate the teaching of Lekutai such that the user subscribes to a Service Level Agreement which includes a target latency performance level for the application, and the system dynamically determines the computing resource location which satisfies the target latency associated with the application. Doing so would improve service quality since the mobile network operators would provide a computing resource location that will provide users with a desired latency.

Regarding claims 2 and 12, Agarwal modified by Xu and Lekutai teaches method and system of claims 1, 11
Agarwal shows:
The method of claim 1, further comprising: adding, by the latency service system to a latency service database, data representative of the characteristic of the geographic zone and a time at which the characteristic of the geographic zone was determined; and providing, by the latency service system to a service support system, data representative of the characteristic of the geographic zone and the time at which the characteristic of the geographic zone was determine (see Fig.1 and ¶ [0018],[0016], Agarwal shows the system stores the latency records in memory which may be external to the device (a latency service database), Table 1 and ¶ [0020] shows latency records include the parameters shown in Table 1, such as mobile device identifier, location, Timestamp, latency measurement, cell site connect to and Mobile operator (data representative of the characteristic of the geographic zone and a time)

Regarding claims 3 and 13, Agarwal modified by Xu and Lekutai teaches method and system of claims 1,11
Agarwal shows:
The method of claim 1, further comprising defining, by the latency service system, a boundary for the geographic zone, the boundary defined based on a geolocation of a network communication node that is located within the geographic zone and that enables communication between the UE device and the distributed computing network while the UE device is located in the geographic zone; (see ¶ [0018],[0043], Agarwal shows the latency is dependent on the particular cell site (a network communication node that is located within the geographic zone) as each cell site may cover different region sizes (a boundary for the geographic zone), 
wherein the characteristic of the geographic zone is an upper or lower bound of latency performance that the distributed computing network is capable of providing to UE devices located within the boundary defined for the geographic zone at a particular time see ¶ [0020] and Table 1, Agarwal shows latency records may include the parameters shown in Table 1, such as global user identifier, location of the mobile computing device, latency in milliseconds e.g. single latency measurement, or minimum latency of successive measurements (lower bound of latency performance), mobile operator network and cell site connected to)

Regarding claims 6 and 15, Agarwal modified by Xu and Lekutai teaches method and system of claims 1, 11
Agarwal shows:
The method of claim 1, further comprising: identifying, by the latency service system in response to an additional request by an additional UE device for performance of an additional distributed computing service, an additional latency performance level to which the additional UE device is subscribed, the additional latency performance level lower than the latency performance level and the additional UE device located in the geographic zone; and ; (see Fig.4 item 410 and ¶ [0042], Agarwal shows receiving a request and providing latency estimation to requesting device (in response to an additional request by an additional UE device), Fig.1 item 118 and ¶ [0012],[0062], shows the system network latency estimation for communication between computing devices, such as latency between a mobile computing device (user equipment) and a destination computing device where the latency estimation includes three portions: a first latency value corresponding to a latency between the mobile device and a cell site, a second latency value corresponding to a latency between the cell site and an access point, and a third latency value corresponding to a latency between the access point and the destination computing device (an additional latency performance level)
arranging, by the latency service system based on the additional latency performance level and the characteristic of the geographic zone, for the performance of the additional distributed computing service for the additional UE device by the distributed computing network; (see Fig.4 item 404 and ¶ [0045], Agarwal shows the system may provide recommendations to the computing device based on the latency estimation, for example, it may select one or more cell sites based on defined relationships and the calculated latency estimation (for the performance of the additional distributed computing service), filter the defined relationships to identify first latency values associated with cell sites near the cell site to which the computing device is currently connected e.g., determined from the cell site identifier in the request, and selects the cell sites having first latency values lower than the first latency value calculated as part of the latency estimation (arranging, by the latency service system based on the latency performance level and the characteristic of the geographic zone)
wherein: the arranging for the performance of the distributed computing service includes assigning a first compute node of the distributed computing network to perform the distributed computing service, and the arranging for the performance of the additional distributed computing service includes assigning a second compute node of the distributed computing network to perform the additional distributed computing service, the second compute node providing latency performance inferior to latency performance provided by the first compute node (see ¶ [0013],[0045], Agarwal shows the system enable applications to select a particular server that is estimated to provide the least latency (assigning a first compute node of the distributed computing network to perform the distributed computing service), latency service selects the nearby cell sites having first latency values lower than the first latency value calculated and selected nearby cell sites are recommended to the first computing device as the alternative cell sites (providing latency performance inferior to latency performance provided by the first compute node)

Regarding claims 7 and 16, Agarwal modified by Xu and Lekutai teaches method and system of claims 1,11
Agarwal shows:
The method of claim 1, further comprising: identifying, by the latency service system in response to an additional request by an additional UE device for performance of an additional distributed computing service, an additional latency performance level to which the additional UE device is subscribed, the additional latency performance level equal to the latency performance level and the additional UE device located in an additional geographic zone separate from the geographic zone; determining, by the latency service system based on the real-time latency performance data, a characteristic of the additional geographic zone and associated with latency performance that the distributed computing network is capable of providing in the additional geographic zone; and (see Fig.4 item 410 and ¶ [0042], Agarwal shows receiving a request and providing latency estimation to requesting device (an additional latency performance level), Fig.1 item 118 and ¶ [0012],[0062], shows the system network latency estimation for communication between computing devices, such as latency between a mobile computing device (user equipment) and a destination computing device where the latency estimation includes three portions: a first latency value corresponding to a latency between the mobile device and a cell site, a second latency value corresponding to a latency between the cell site and an access point, and a third latency value corresponding to a latency between the access point and the destination computing device (an additional latency performance level), [0018] shows the system stores one or more latency records, each of the latency records having one or more latency factors such as a latency measurement, a cell site identifier (a characteristic of the additional geographic zone and associated with latency performance that the distributed computing network is capable of providing in the additional geographic zone;) a location of the device, a signal strength, and one of the destination computing devices)
arranging, by the latency service system based on the additional latency performance level and the characteristic of the geographic zone, for the performance of the additional distributed computing service for the additional UE device by the distributed computing network; (see Fig.4 item 404 and ¶ [0045], Agarwal shows the system may provide recommendations to the computing device based on the latency estimation, for example, it may select one or more cell sites based on defined relationships and the calculated latency estimation (for the performance of the additional distributed computing service), filter the defined relationships to identify first latency values associated with cell sites near the cell site to which the computing device is currently connected e.g., determined from the cell site identifier in the request, and selects the cell sites having first latency values lower than the first latency value calculated as part of the latency estimation (arranging, by the latency service system based on the latency performance level and the characteristic of the geographic zone)
wherein: the arranging for the performance of the distributed computing service includes assigning a first compute node of the distributed computing network to perform the distributed computing service, and the arranging for the performance of the additional distributed computing service includes assigning a second compute node of the distributed computing network to perform the additional distributed computing service, the second compute node providing latency performance inferior to latency performance provided by the first compute node (see ¶ [0013],[0045], Agarwal shows the system enables applications to select a particular server that is estimated to provide the least latency (assigning a first compute node of the distributed computing network to perform the distributed computing service), latency service selects the nearby cell sites having first latency values lower than the first latency value calculated and selected nearby cell sites are recommended to the first computing device as the alternative cell sites (providing latency performance inferior to latency performance provided by the first compute node)

Regarding claims 8 and 17, Agarwal modified by Xu and Lekutai teaches method and system of claims 1,11
Agarwal shows:
The method of claim 1, further comprises: receiving, by the latency service system and at a first time when the UE device is located in the geographic zone, the request from the UE device for performance of the distributed computing service; receiving, by the latency service system and at a second time different from the first time and when the UE device is also located in the geographic zone, an additional request by the UE device for performance of an additional distributed computing service; determining, by the latency service system based on the real-time latency performance data, an additional characteristic of the geographic zone, the additional characteristic associated with latency performance that the distributed computing network is capable of providing in the geographic zone at the second time; and (see ¶ [0020] and Table 1, Agarwal shows latency records include the parameters such as mobile device identifier, location, cell site, latency measurement and Timestamp (a first time.. a second time), Fig.4 item 410 and ¶ [0042] shows receiving a request and providing latency estimation to requesting device (request from the UE device for performance of the distributed computing service.. at a second time different from the first time), ¶ [0012],[0062], shows the system provides network latency estimation for communication between computing devices)
arranging, by the latency service system based on the latency performance level and the additional characteristic of the geographic zone, for the performance of the additional distributed computing service for the UE device by the distributed computing network; (see Fig.4 item 404 and ¶ [0045], Agarwal shows the system may provide recommendations to the computing device based on the latency estimation, for example, it may select one or more cell sites based on defined relationships and the calculated latency estimation (for the performance of the additional distributed computing service), filter the defined relationships to identify first latency values associated with cell sites near the cell site to which the computing device is currently connected e.g., determined from the cell site identifier in the request, and selects the cell sites having first latency values lower than the first latency value calculated as part of the latency estimation (arranging, by the latency service system based on the latency performance level and the characteristic of the geographic zone)
wherein: the arranging for the performance of the distributed computing service includes assigning a first compute node of the distributed computing network to perform the distributed computing service, and the arranging for the performance of the additional distributed computing service includes assigning a second compute node of the distributed computing network to perform the additional distributed computing service, the second compute node providing resource efficiency superior to resource efficiency provided by the first compute node (see ¶ [0013],[0045], Agarwal shows the system enable applications to select a particular server that is estimated to provide the least latency (assigning a first compute node of the distributed computing network to perform the distributed computing service), latency service selects the nearby cell sites having first latency values lower than the first latency value calculated and selected nearby cell sites are recommended to the first computing device as the alternative cell sites (providing resource efficiency superior to resource efficiency provided by the first compute node)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in views of Xu and Lekutai, and in further view of Aaron et al (US Patent Application Pub. No. 2009/0154367 A1) hereinafter Aaron.
Regarding claim 4, Agarwal modified by Xu and Lekutai teaches claim 3
Agarwal shows:
The method of claim 3, further comprising: generating, by the latency service system,…  a service support system associated with operating the distributed computing network configured to (see Fig.6 and  ¶ [0053], Agarwal shows the cell sites connect to mobile operator networks which include general packet radio service (GPRS) support nodes (SGSN) and gateway GPRS support nodes (a service support system)
Agarwal does not explicitly show:
map data representative of a map depicting a real-time graphical representation of the boundary for the geographic zone and the characteristic of the geographic zone; and providing, by the latency service system, the map data to… present, in real time and based on the map data, the map to an operator
Aaron shows:
map data representative of a map depicting a real-time graphical representation of the boundary for the geographic zone and the characteristic of the geographic zone; and providing, by the latency service system, the map data to… present, in real time and based on the map data, the map to an operator  (see Fig.1 items 10,12 and ¶ [0001],[0012], Aaron shows a system to improving the quality of service in wireless networks, which uses quality of service mechanisms for allocating hardware or software/logical resources, in which data  latency is measured at points related to the wireless network and calculations performed in conjunction with measured SNRs, and used for applications/ services which are particularly sensitive to latency, [0017] shows  pre-calculation includes map-based functions based on locations of wireless devices relative to cell sites expressed in terms of range, for example, within a certain distance from the particular cell site, using geographic information systems/GIS that contain map-based information and/or map-related information such as on geographic or land-based structures (present, in real time and based on the map data, the map to an operator)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to incorporate the teaching of Aaron such that the wireless network support nodes use geographic information systems/GIS that contain map-based information to present cell sites expressed in terms of range. Doing so would improve service quality since the mobile network support operators would be able to determine the user location provides users with the desired latency.

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in views of Xu and Lekutai , and in further view of Galime (US Patent Application Pub. No. 2016/0248650 A1).
Regarding claims 5 and 14, Agarwal modified by Xu and Lekutai teaches method and system of claims 3, 13
Agarwal shows:
The method of claim 3, further comprising: generating, by the latency service system, map data representative of a map depicting a graphical representation of the boundary for the geographic zone and the characteristic of the geographic zone; and (see ¶ [0018],[0043], Agarwal shows the latency is dependent on the particular cell site (a network communication node that is located within the geographic zone) as each cell site may cover different region sizes (a boundary for the geographic zone), 
Agarwal does not explicitly show:
providing, by the latency service system, the map data to the UE device to present, based on the map data, the map to a user of the UE device
Galime shows:
providing, by the latency service system, the map data to the UE device to present, based on the map data, the map to a user of the UE device (see Fig.2 and ¶ [0001],[0037],[0046],Galime shows a system that relates to monitoring latency associated with communicating data in a network, utilizes the information to calculate a latency metric e.g., relative latency of and/or between physical network locations, and optionally display the latency metric associated with various channels to an end-user, where the visual display may include geographical maps (present, based on the map data, the map to a user of the UE device)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to incorporate the teaching of Galime such that the wireless network provides map-based latency information to user devices. Doing so would improve service quality since the mobile network users would be able to determine the geographic area/cell site that provides the desired latency.

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in views of Xu and Lekutai, and in further view of Azizi et al (US Patent Application Pub. No. 2019/0364492 A1) hereinafter Azizi.
Regarding claims 9 and 18, Agarwal modified by Xu and Lekutai teaches method and system of claims 1,11
Agarwal does not explicitly show:
The method of claim 1, wherein the latency performance level to which the UE device is subscribed is one of a plurality of latency performance levels that includes: a first latency performance level associated with a guarantee to provide at least a particular latency performance; 
a second latency performance level lower than the first latency performance level and associated with a best effort to provide at least the particular latency performance but not associated with a guarantee; and 
a third latency performance level lower than the second latency performance level and associated with providing latency performance that varies with a real-time condition of the distributed computing network and that is not associated with a best effort to provide at least the particular latency performance
Xu shows:
The method of claim 1, wherein the latency performance level to which the UE device is subscribed is one of a plurality of latency performance levels that includes: a first latency performance level associated with a guarantee to provide at least a particular latency performance (see Fig.2 and ¶ [0003],[0004],[0049], Xu shows a communication system which includes a plurality of UEs, which performs admission control to maintain the quality of a network, in which the mobile network operators are required to secure Service Level Agreement/SLA to provide users with low latency services, for example, a delay time secured in the latency services and the like may be defined in the SLA (a first latency performance level associated with a guarantee to provide at least a particular latency performance)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to incorporate the teaching of Xu such that the user subscribes to a Service Level Agreement which includes a delay time secured in the latency services and defined in the SLA. Doing so would improve service quality since the mobile network operators would provide a Service Level Agreement that will provide users with the desired latency.
Azizi shows:
a second latency performance level lower than the first latency performance level and associated with a best effort to provide at least the particular latency performance but not associated with a guarantee; and a third latency performance level lower than the second latency performance level and associated with providing latency performance that varies with a real-time condition of the distributed computing network and that is not associated with a best effort to provide at least the particular latency performance (see Fig.2  and ¶ [0798], Azizi shows a wireless radio system having multiple UEs and cell sites, in which higher protocol stack layers e.g. transport layers may indicate the traffic types to a control module, which may identify latency-critical traffic e.g., voice traffic and non-latency-critical traffic e.g., best-effort traffic (associated with a best effort to provide at least the particular latency performance) and subsequently routes latency-critical traffic to the always-on resources and non-latency critical traffic to the duty-cycling resources)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal and Xu to incorporate the teaching of Azizi such that the user subscribes to a Service Level Agreement which includes a best-effort to provide the latency. Doing so would improve service quality since the mobile network operators would provide a Service Level Agreement that will provide users with a desired latency
Lekutai shows:
and a third latency performance level lower than the second latency performance level and associated with providing latency performance that varies with a real-time condition of the distributed computing network and that is not associated with a best effort to provide at least the particular latency performance (see Fig.1  and ¶ [0009], Lekutai shows a system for network latency aware mobile edge computing/MEC  routing, Fig.6 steps 606 and [0070] shows the system determines whether the selected computing resource location satisfies the target latency associated with the application, if not another location is selected (providing latency performance that varies)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to incorporate the teaching of Lekutai such that the user subscribes to a Service Level Agreement which includes a latency performance level that varies with the location. Doing so would improve service quality since the mobile network operators would provide a Service Level Agreement that will provide users with a desired latency.

Regarding claims 10 and 19, Agarwal modified by Xu and Lekutai teaches method and system of claims 1,11
Agarwal does not explicitly show:
The method of claim 1, further comprising: determining, by the latency service system in response to the request for performance of the distributed computing service, a latency tolerance associated with the distributed computing service that has been requested; 
wherein the arranging for the performance of the distributed computing service is further based on the latency tolerance by assigning, for the performance of the distributed computing service and from the distributed computing network, a compute node that satisfies the latency tolerance while also targeting a maximum resource efficiency
Azizi shows:
The method of claim 1, further comprising: determining, by the latency service system in response to the request for performance of the distributed computing service, a latency tolerance associated with the distributed computing service that has been requested; (see ¶ [1722], Azizi shows evaluating and offloading tasks based on a relaxed latency constraint e.g., if the processing task is not realtime and/or has a larger latency tolerance (a latency tolerance associated with the distributed computing service)
wherein the arranging for the performance of the distributed computing service is further based on the latency tolerance by assigning, for the performance of the distributed computing service and from the distributed computing network, a compute node that satisfies the latency tolerance while also targeting a maximum resource efficiency (see ¶ [0836], Azizi shows to optimize power consumption, the control module may evaluate past retransmission notification turnaround times provided by processing monitoring module to select a target processing efficiency and reduce power consumption to the lowest acceptable rate for which processing efficiency is still sufficient to meet the retransmission notification processing time budget e.g., including some processing efficiency tolerance in case of variations (satisfies the latency tolerance while also targeting a maximum resource efficiency)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal and Xu to incorporate the teaching of Azizi such that the system supports a latency tolerance associated with the service/application and optimizing he resource/processor efficient. Doing so would improve service quality since the mobile network operators would provide a Service Level Agreement that will provide users with a desired latency

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458